October 30, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
                    CORNELIUS AUSTIN LONG, JR., Appellant

NO. 14-11-00059-CV                         V.

               COMMISSION FOR LAWYER DISCIPLINE, Appellee
                    ________________________________

       This cause, an appeal from the judgment in favor of appellee, Commission for
Lawyer Discipline, signed December 21, 2010, was heard on the transcript of the record.
We have inspected the record and find no error in the judgment. We order the judgment
of the court below AFFIRMED.

      We further order this decision certified below for observance.